 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 294 
In the House of Representatives, U. S.,

March 31, 2009
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 279) providing for the expenses of certain committees of the House of Representatives in the One Hundred Eleventh Congress. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 279) providing for the expenses of certain committees of the House of Representatives in the One Hundred Eleventh Congress. The amendment in the nature of a substitute recommended by the Committee on House Administration now printed in the resolution shall be considered as adopted. The resolution, as amended, shall be considered as read. The previous question shall be considered as ordered on the resolution, as amended, to final adoption without intervening motion or demand for division of the question except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on House Administration; and (2) one motion to recommit which may not contain instructions. 
 
Lorraine C. Miller,Clerk.
